FactSet Research Systems Inc. 601 Merritt 7 Norwalk, Connecticut 06851 203.810.1000 / 203.810.1001 Fax Exhibit 99.1 FOR IMMEDIATE RELEASE FactSet Research Systems Reports Results for the Fourth Quarter of Fiscal 2014 ● ASV increased $31.6 million, up 7.3% organically ● Highest level of new clients additions since 2005 ● Added over 2,000 combined net new users from buy-side and sell-side clients ● Adjusted EPS rose 11% to $1.31 NORWALK, Conn., September 16, 2014 - FactSet Research Systems Inc. (NYSE:FDS) (NASDAQ:FDS), a leading provider of integrated global financial information and analytical applications to the investment community, today announced its results for the fourth quarter of fiscal 2014. For the quarter ended August 31, 2014, revenues advanced to $238.7 million, up 9% over the prior year. Included in this total was $3.7 million from acquisitions completed since September 2013. Operating income was $79.4 million compared to $70.5 million in the year ago quarter. Net income was $55.4 million versus $51.0 million a year ago. Diluted earnings per share was $1.31 compared to $1.16 in the same period of fiscal 2013. Adjusted operating income increased 8%. Prior year adjusted operating income excludes a non-cash pre-tax charge of $2.6 million for stock-based compensation primarily related to vesting of performance-based options granted. Adjusted net income advanced 7% as the year ago fourth quarter excludes an after-tax stock-based compensation charge of $1.9 million and income tax benefits related to the U.S. Federal R&D tax credit of $1.0 million. Adjusted diluted EPS grew 11%. The prior year fourth quarter excludes $0.04 from stock-based compensation and income tax benefits of $0.02. A reconciliation between GAAP and adjusted financial measures is presented on page 8 of this press release. Consolidated Statements of Income (Condensed and Unaudited) Three Months Ended August 31, (In thousands, except per share data) Change Revenues $ $ 9 % Adjusted operating income $ $ 8 % Adjusted net income $ $ 7 % Adjusted diluted earnings per share $ $ 11 % Diluted weighted average shares “Fiscal 2014 was our 34th consecutive year of revenue growth and our 18th consecutive year of positive earnings growth as a public company,” said Philip Hadley, Chairman and CEO. “I’m pleased with the continuedacceleration on both the buy-side and sell-side as we closed this quarter.
